PER CURIAM.
Peter Woods appeals the denial of his motion to correct the amount of jail time credit received on his sentence, which we treat as having been filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We reverse.
On March 23, 1990, the court sentenced appellant to nine years in prison. Appellant alleges that he was not given credit for the thirty-six days he spent in Pasco County jail awaiting sentencing in this Hillsborough County case. He also attached to his motion a letter from the Pas-co County Sheriff’s office confirming that appellant was incarcerated in Pasco County jail from January 5, 1990, through February 10, 1990. The trial court denied the motion without attaching any portions of the file or records.
Accordingly, we reverse the order of denial and remand for further proceedings. Should the trial court again deny the motion on remand, then it must attach portions of the record that refute appellant’s allegations. Any party aggrieved by the subsequent action of the trial court must file a notice of appeal within thirty days to obtain further appellate review.
Reversed and remanded.
PARKER, A.C.J., and ALTENBERND and BLUE, JJ., concur.